Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with ZHENG JIN on 8/11/2022.

The application has been amended as follows: 

	In the claims:
	1. (currently amended) A method, comprising: operating on a plurality of non-overlapping frequency ranges of a radio access technology (RAT) by a user equipment (UE) in a wireless communication network, wherein each frequency range covers a plurality of frequency bands for the operation in the same RAT by the UE, wherein each frequency band covers a plurality of component carriers (CCs), and wherein at least one CC covers a plurality of bandwidth parts (BWPs) in frequency domain, and wherein each of the plurality of CCs of one of the plurality of non-overlapping frequency ranges have a shorter range and higher available channel bandwidth than each of the plurality of CCs of another one of the plurality of non-overlapping frequency ranges; 
detecting an overheating condition related to at least one frequency range of the plurality of non-overlapping frequency ranges; and 
transmitting an information message to the network in response to the detected overheating condition, wherein the information message comprises a request for a capability reduction related to the at least one frequency range of the plurality of non-overlapping frequency ranges, 
wherein the request for capability reduction includes an indication that indicates capability reduction corresponding to each of the plurality of CCs 

2. (previously presented) The method of Claim 1, further comprising: receiving a reconfiguration from the network for the UE to operate with a reduced capability related to the indicated frequency range for which the capability reduction is requested.  
3. (canceled).  
4. (currently amended) The method of claim 1, wherein the request includes a list of a plurality of requested reductions, wherein each of the plurality of requested reductions corresponds to each of the plurality of CCs, and wherein the indication comprises a position in the list of the plurality of requested reductions.  
5. (original) The method of claim 4, wherein the list of the plurality of requested reductions is ordered according to a configured order of operating CCs for the UE.  
6. (canceled).  
7. (previously presented) The method of claim 1, wherein the at least one frequency range of the plurality of frequency ranges comprises a millimeter- wave (mmWave) frequency range (FR2).  
8. (previously presented) The method of claim 1, wherein the capability reduction involves reducing a number of component carriers for operation on the indicated frequency range for which the capability reduction is requested.  
9. (canceled).  
10. (previously presented) The method of claim 1, wherein the capability reduction involves reducing a MIMO rank for operation on the indicated frequency range for which the capability reduction is requested.  
11. (currently amended) A User Equipment (UE), comprising: 
one or more radio frequency (RF) modules that operate on a plurality of non-overlapping frequency ranges of a radio access technology (RAT) in a wireless communication network, wherein each frequency range covers a plurality of frequency bands for the operation in the same RAT by the UE, wherein each frequency band covers a plurality of component carriers (CCs), and wherein at least one CC covers a plurality of bandwidth parts (BWPs) in frequency domain, wherein each of the plurality of CCs of one of the plurality of non-overlapping frequency ranges have a shorter range and higher available channel bandwidth than each of the plurality of CCs of another one of the plurality of non-overlapping frequency ranges, and wherein the UE detects an overheating condition related to at least one frequency range of the plurality of non-overlapping frequency ranges; and 
a transmitter that transmits an information message to the network in response to the detected overheating condition, wherein the information message comprises a request for a capability reduction related to the at least one frequency range of the plurality of non-overlapping frequency ranges, wherein the request for capability reduction includes an indication that indicates capability reduction corresponding to each of the plurality of CCs 
12. (previously presented) The UE of Claim 11, further comprising: a receiver that receives a reconfiguration from the network such that the UE operates with a reduced capability related to the indicated frequency range for which the capability reduction is requested.  
13. (canceled).  
14. (currently amended) The UE of claim 11, wherein the request includes a list of a plurality of requested reductions, wherein each of the plurality of requested reductions corresponds to each of the plurality of CCs, and wherein the indication comprises a position in the list of the plurality of requested reductions.  
15. (original) The UE of claim 14, wherein the list of the plurality of requested reductions is ordered according to a configured order of operating CCs for the UE.  
16. (canceled).  
17. (previously amended) The UE of claim 11, wherein the at least one frequency range of the plurality of frequency ranges comprises a millimeter- wave (mmWave) frequency range (FR2).  
18. (previously presented) The UE of claim 11, wherein the capability reduction involves reducing a number of component carriers for operation on the indicated frequency range for which the capability reduction is requested.  
19. (canceled).  
20. (previously presented) The UE of claim 11, wherein the capability reduction involves reducing a MIMO rank for operation on the indicated frequency range for which the capability reduction is requested.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-2, 4-5, 7-8, 10-12, 14-15, 17-18, and 20 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claims 1-2, 4-5, 7-8, 10,  A method, comprising: operating on a plurality of non-overlapping frequency ranges of a radio access technology (RAT) by a user equipment (UE) in a wireless communication network, wherein each frequency range covers a plurality of frequency bands for the operation in the same RAT by the UE, wherein each frequency band covers a plurality of component carriers (CCs), and wherein at least one CC covers a plurality of bandwidth parts (BWPs) in frequency domain, and wherein each of the plurality of CCs of one of the plurality of non-overlapping frequency ranges have a shorter range and higher available channel bandwidth than each of the plurality of CCs of another one of the plurality of non-overlapping frequency ranges; 
detecting an overheating condition related to at least one frequency range of the plurality of non-overlapping frequency ranges; and 
transmitting an information message to the network in response to the detected overheating condition, wherein the information message comprises a request for a capability reduction related to the at least one frequency range of the plurality of non-overlapping frequency ranges, 
wherein the request for capability reduction includes an indication that indicates capability reduction corresponding to each of the plurality of CCs of the frequency range for which the capability reduction is requested, and wherein the capability reduction involves reducing a maximum bandwidth for operation on the indicated frequency range for which the capability reduction is requested, wherein the maximum bandwidth for operation on the indicated frequency range refers to a maximum aggregated bandwidth across all carriers of the indicated frequency range…in combination with other limitations.

Regarding claims 11-12, 14-15, 17-18, 20,  a User Equipment (UE), comprising: 
one or more radio frequency (RF) modules that operate on a plurality of non-overlapping frequency ranges of a radio access technology (RAT) in a wireless communication network, wherein each frequency range covers a plurality of frequency bands for the operation in the same RAT by the UE, wherein each frequency band covers a plurality of component carriers (CCs), and wherein at least one CC covers a plurality of bandwidth parts (BWPs) in frequency domain, wherein each of the plurality of CCs of one of the plurality of non-overlapping frequency ranges have a shorter range and higher available channel bandwidth than each of the plurality of CCs of another one of the plurality of non-overlapping frequency ranges, and wherein the UE detects an overheating condition related to at least one frequency range of the plurality of non-overlapping frequency ranges; and 
a transmitter that transmits an information message to the network in response to the detected overheating condition, wherein the information message comprises a request for a capability reduction related to the at least one frequency range of the plurality of non-overlapping frequency ranges, wherein the request for capability reduction includes an indication that indicates capability reduction corresponding to each of the plurality of CCs of the frequency range for which the capability reduction is requested, and wherein the capability reduction involves reducing a maximum bandwidth for operation on the indicated frequency range for which the capability reduction is requested, wherein the maximum bandwidth for operation on the indicated frequency range refers to a maximum aggregated bandwidth across all carriers of the indicated frequency range…in combination with other limitations.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461